DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 1 February 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1-2, 5, 9, 13-16, 20, 31, 34, and 37 have been amended. Claims 17 and 23 have been canceled, and claim 38 has been added. Claims 1-2, 5-16, 18-22, 31, and 33-38 are all the claims pending in the application. Claims 1 and 18-22 are allowed. Claims 2, 5-16, 31, and 33-38 are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Allowable Subject Matter
Independent claim 1 has been amended to include the allowable features of now-canceled claim 17, and independent claim 20 has been amended to include the allowable features of now-canceled claims 23. Accordingly, claims 1 and 20 are allowed. Claims 18-19 are allowed by virtue of their dependency on claim 1, and claims 21-22 are allowed by virtue of their dependency on claim 20.

Prior Art Rejections
On pages 10-13 of the Amendment, Applicants contend that the proposed combination of Tolkowsky, Onuma, Tu, and Pijls does not teach or suggest that the calculation of the maximum coronary blood velocity includes calculating, based on geometric information from the 3-D reconstruction, i) a sum of pressure gradients along the vessel of interest and ii) pressure gradient d, Pa, and Pv. Applicants further argue that Pijls’ equation on which the Examiner relies further requires the calculation of a wedge pressure Pw which also requires invasive techniques. Applicants’ thus conclude that Pijls cannot teach or suggest the claimed calculation since the parameters are determined using physical, invasive techniques, as opposed to imaging techniques, as claimed. The Examiner maintains that combination of references teaches the limitation in question.
Initially, the Examiner notes that Applicants’ arguments center around Pijls alone. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pijls is relied upon only for the teaching of equation A2a and its derivation in which FFR is calculated based on aortic pressure minus distal pressure (Pa – Pd) and distal pressure minus venous pressure (Pd – Pv). The specification of the subject application defines the former term as the claimed sum of the pressure drop along the coronary artery (ΔPcor; see [00111] and Equation 2) and the latter term as the claimed pressure drop due to the microvasculature (ΔPmicro; see [00111] and Equation 3). In view of this teaching by Pijls, the Examiner submits that the combination of references does indeed teach the features in question. In particular, Tolkowsky discloses calculating coronary pressure parameters including aortic pressure, distal pressure, and a pressure drop across a stenosis based on lumen geometry (e.g., lengths and cross-sections) derived non-invasively using image processing ([0342-0345, 0410-0427]). Notably, Onuma also discloses the calculation of such geometric lumen parameters (e.g., cross-sectional area and the combination of Tolkowsky and Onuma teaches the calculation of coronary pressure parameters including aortic pressure, distal pressure, and pressure drop across a stenosis based on geometric information extracted from a 3D reconstruction without using invasive techniques. 
Although Pijls utilizes physical means of measurement to calculate coronary pressure parameters, the derivation of equation A2a of Pijls clearly discloses the calculation of FFR using the claimed i) sum of the pressure drop along the coronary artery (Pa – Pd) and ii) a pressure drop due to microvasculature (Pd – Pv). Importantly, this equation does not require the derivation of each of the coronary pressure parameters using physical means, as Applicants appear to imply. Indeed, one or ordinary skill in the art could have derived at least some of these coronary pressure parameters using a 3D reconstruction, as taught by the combination of Tolkowsky and Onuma discussed above. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma and Tu to calculate FFR (which Tu discloses to be calculated using maximum coronary blood velocity) using a sum of the pressure drop along the coronary artery and the pressure drop due to the microvasculature, as taught by Pijls, to arrive at the claimed invention because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, deriving coronary pressure parameters using a 3D reconstruction, as taught by the combination of Tolkowsky and Onuma, and plugging these parameters into the equations of Tu and Pijls to relate maximum coronary blood velocity to (Pa – Pd) and (Pd – Pv) can yield the predictable result of calculating hemodynamic results since each of Tolkowsky, Tu, and Pijls seeks to do just that. Specifically, all of Tolkowsky, Tu, and Pijls are directed to characterizing hemodynamic results using a 
Additionally, the claim language does not require that all of the coronary pressure parameters utilized in the claimed calculation be extracted using non-invasive techniques, as Applicants’ arguments appear to imply. In fact, the subject invention appears to disclose that physically invasive techniques are used in combination with image-based techniques to derive the coronary pressure parameters. In particular, [00131] of the specification discloses that “aortic pressure is preferably derived from the measured end-diastolic and end-systolic pressure using the guiding catheter” (emphasis added). Thus, Applicants’ own specification supports the idea that the claimed calculation of parameters could be performed using both imaging techniques and physically invasive techniques, similar to the proposed combination of references.

For all of the foregoing reasons, the prior art rejection of independent claim 31 is maintained. 

On page 13 of the Amendment, Applicants argue that the proposed combination of references does not teach or suggest the claimed “temporal information obtained from multiple image frames within an image sequence”, as recited in amended claim 37. In support of this 
Initially, the Examiner notes that the breadth of the added language “within an image sequence” does not convey that the images are acquired in a single examination, as Applicants appear to imply. Moreover, Onuma’s disclosure on page 630 of obtaining two monoplane acquisitions suggests a single examination, as it wouldn’t make sense to perform multiple examinations since consistency is required in the patient and the location of scanning in order to perform “identification of a common image point” for generating the 3D reconstruction. Onuma disclosure that the projections can be alternatively obtained from a biplane acquisition makes it clear that acquisition is performed in a single examination (page 630). Thus, the rejection is maintained. 

On pages 13-14, Applicants assert that the proposed combination of references does not teach or suggest that “the sum of pressure gradients along the vessel of interest includes calculating at least one of i) pressure gradients due to viscous effects or ii) pressure gradient due to separation effects”, as recited in claim 33. In support of this assertion, Applicants contend that the Office Action has not established how the calculations of Sharma could or would be used to modify the calculations of Pijls. Applicants further argue that the pressure parameters in the references are different. The Examiner respectfully disagrees. 
Sharma discloses that ΔPstenosis is the pressure drop across the stenosis ([0043] and Fig. 6). Importantly, this pressure drop across the stenosis is identical to the “pressure drop in the stenotic part of the lumen, i.e., ΔPs” of Tolkowsky ([0410-0411]) which is identical to the ΔP of Pijls “defined as Pa – Pd” (p. 1356 and Fig. 1) which is identical to the claimed sum of pressure cor = Pa – Pd as the claimed sum of the pressure drop along the coronary artery). That the references disclose various equations to represent this pressure drop does not make them incompatible with one another. On the contrary, no modification of calculations is required, as Applicants imply. Sharma discloses that the ΔPstenosis involves pressure loss due to flow separation ([0043, 0048]), and therefore discloses the claimed feature at issue.
 
On page 15 of the Amendment, Applicants argue that the proposed combination of references does not teach or suggest that “the viscous effects and separation effects are calculated based on the geometric information extracted from the 3D reconstruction”, as recited in claim 34. In support of this argument, Applicants repeat the argument that the pressure drop calculations of Sharma and Pijls are different from one another. This argument is addressed above with respect to claim 33. 
Sharma discloses the extraction of geometric parameters of the lumen from a 3D reconstruction ([0034]). Sharma further discloses that the pressure drop across the stenosis ΔPstenosis involves pressure loss due to flow separation ([0043, 0048]) and is a function of such stenosis geometry including “proximal vessel diameter, proximal vessel area, distal vessel diameter, distal vessel area, minimal lumen diameter, minimal lumen area, length of the stenosis, entrance angle, exit angle, percent diameter stenosis, percent area stenosis, and the like” ([0041-0042]). Thus, Sharma does teach that the separation effect is calculated based on extracting geometric information from the 3D reconstruction. 
Moreover, Sharma characterizes the pressure drop across the stenosis ΔPstenosis using the Bernoulli equation (equations 2 and 6) which is the same way Tolkowsky characterizes pressure s ([0412]). Tolkowsky, similar to Sharma, discloses that “the pressure drop in the above equation is a function of the lumen geometry (e.g., lengths and cross-sections), the hyperemic flow rate in the lumen segment and the density and viscosity of blood, all of which parameters may be determined automatically from angiographic images of the lumen” ([0413]). That is, Tolkowsky also teaches calculating viscous effects based on the geometric information extracted from image data. Thus, the combination of references teaches the features of claim 34, contrary to Applicants’ assertions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 2, 9-12, 15-16, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma and further in view of U.S. Patent Application Publication No. 2018/0344173 to Tu et al. (hereinafter “Tu”) and further in view of “Experimental Basis of Determining Maximum Coronary, Myocardial, and Collateral Blood Flow by Pressure Measurements for Assessing Functional Stenosis Severity Before and After Percutaneous Transluminal Coronary Angioplasty” by Pijls et al. (hereinafter “Pijls”).
As to independent claim 31, Tolkowsky discloses a computer-implemented method for quantitative hemodynamic flow analysis (Abstract and [0025] discloses that Tolkowsky is directed to analyzing medical images to determine a luminal-flow-related index, such as fractional flow reserve (FFR)), comprising: retrieving patient specific image data; analyzing a vessel of interest from the patient specific image data, wherein the vessel of interest represents a subset of a coronary tree ([0314-0324] discloses receiving angiographic images of a patient and analyzing the images in a vicinity of a stenosis within the lumen; Figs. 3A and 4 show that the stenosis occurs within a subset of a coronary tree); extracting geometric information from the patient specific image data; determining a position of a coronary lesion ([0314-0324] discloses determining geometry of the lumen at and around a location of the stenosis); obtaining patient specific data; and calculating hemodynamic results based on the geometric information, the position of the coronary lesion, and the patient specific data, ([0342-0345] discloses using the geometrical parameters, a flow-related parameter (such as pressure, flow or blood velocity) at a position proximal to the stenosis, a flow-related parameter at a location in the vicinity of the stenosis in which the lumen is healthy, and the patient’s aortic pressure to calculate the fractional flow reserve (FFR) of the segment of the blood vessel).  
Tolkowsky does not expressly disclose creating a 3D reconstruction of a vessel of interest from the patient specific image data or that the geometric information is extracted therefrom. 
Onuma, like Tolkowsky, is directed to Quantitative Coronary Analysis (QCA) based on medical images (Abstract). Onuma discusses the shortcomings of 2D QCA such as that disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky to create a 3D reconstruction of a vessel of interest from the 2D angiographic images and to extract the geometric information from the 3D reconstruction, as taught by Onuma, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance the accuracy of geometric measurements (Introduction of Onuma).
Tolkowsky discloses that the FFR is calculated based on change in pressure due to the coronary lesion ([0342-0345]). However, the proposed combination of Tolkowsky and Onuma does not expressly disclose calculating a maximum coronary blood velocity, wherein the maximum coronary blood velocity is based on at least one pressure gradient due to the coronary lesion or that the hemodynamic results are calculated based on the maximum coronary blood velocity. 
Tu, like Tolkowsky, is directed to computing fraction flow reserve FFR based on geometrical properties of a blood vessel segment (Abstract). Specifically, Tu discloses calculating a maximum blood flow velocity in the blood vessel segment, and calculating FFR based on the maximum blood flow velocity ([0085-0089]). Tu also discloses a known relationship between maximum blood flow velocity and pressure deviation ΔP ([0086]). 

Tu discloses calculating FFR based on the maximum blood flow velocity and that a known relationship between maximum blood flow velocity and pressure deviation ΔP ([0085-0089]), but does not explicitly disclose what the pressure deviation comprises. That is, the proposed combination of Tolkowsky, Onuma and Tu does not expressly disclose calculating the maximum coronary blood velocity includes calculating, based on the geometric information extracted from the 3D reconstruction, i) a sum of pressure gradients along the vessel of interest and ii) pressure gradient in the myocardium microvasculature. 
Pijls, like Tolkowsky and Tu, is directed to calculating fraction flow reserve FFR of a blood vessel (Abstract). The Appendix of Pijls (See at least derivation of equation A2a) discloses that FFR may be calculated based on aortic pressure minus distal pressure (Pa – Pd) which the specification of the subject invention defines as the sum of the pressure drop along the coronary artery (ΔPcor; see [00111] and Equation 2) and based on distal pressure minus venous pressure (Pd – Pv) which the specification of the subject invention defines as the pressure drop due to the microvasculature (ΔPmicro; see [00111] and Equation 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma and Tu a – Pd) and (Pd – Pv) can yield the predictable result of calculating hemodynamic results since each of Tolkowsky, Tu, and Pijls seeks to do just that. Specifically, all of Tolkowsky, Tu, and Pijls are directed to characterizing hemodynamic results using a common index – fractional flow reserve FFR (See at least [0025] of Tolkowsky, Abstract of Tu, and p. 1356 of Pijls). Thus, a person of ordinary skill would have appreciated including in the combination of Tolkowsky and Onuma the equations of Tu and Pijls since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 2, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that at least one of the creating, extracting, determining and calculating is performed by one or more processors executing program instructions (p. 630 of Onuma discloses that the software algorithm is performed using a CPU).
As to claim 9, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the determining of the position of the coronary lesion involves identifying variation in blood velocity along the vessel of interest wherein the variation is caused by a presence of vessel narrowing ([0340-0345] of Tolkowsky discloses that regions of stenosis (narrowing) are identified as lesions based on changes in blood velocity).
As to claim 10, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the variation in the blood velocity is calculated based on the geometric information extracted from the 3D reconstruction ([0341] of Tolkowsky discloses that the blood flow velocity is calculated based on the calculated geometric parameters). 
As to claim 11, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the variation in the blood velocity is calculated based on an estimate of a healthy geometry along the vessel of interest ([0340-0345] of Tolkowsky discloses that the different in blood velocity is calculated based on a healthy location within the lumen). 
As to claim 12, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the estimate of the healthy geometry is an estimate of at least one of diameter or area ([0340-0345] of Tolkowsky discloses estimating the cross-sectional area in the healthy portion of the lumen). 
As to claim 15, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the creating the 3D reconstruction further comprises: selecting an image sequence, angulation and rotation from the patient specific image data; determining first and second select image frames from the patient specific image data; detecting luminal boundaries in the first and second select image frames; determining first and second select image projections; and creating the 3D reconstruction from the first and second select image projections (pp. 629-631 of Onuma discloses selecting two 2-D image projections within the sequence, the images being at least 30 degrees apart and obtained from a biplane or two 
As to claim 16, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the extracting of the geometric information avoids geometric inaccuracies due to at least one of a) out of plane magnifications errors and b) foreshortening errors (p. 629 of Onuma discloses avoiding vessel foreshortening, out-of-plane magnification, and calibration errors).
As to claim 37, the proposed combination of Tolkowsky, Onuma, Tu and Pijls further teaches that the creation of the 3D reconstruction of a vessel of interest incorporates temporal information obtained from multiple image frames within an image sequence of the patient specific image data (pages 630 and 634 of Onuma disclose that the 3D reconstruction is created based on two 2D image projections capture 30 degrees apart as two separate monoplane acquisitions separated in time).
As to claim 38, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the calculating the hemodynamic results is further based on an assumption that the coronary tree exhibits a constant velocity throughout a healthy geometry along the coronary tree ([0340-0345] of Tolkowsky discloses that the blood velocity is calculated using geometry of a healthy reference area of the lumen).
 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma, Tu, and Pijls and further in view of U.S. Patent Application Publication No. 2017/0273572 to Riley et al. (hereinafter “Riley”)
As to claim 5, the proposed combination of Tolkowsky, Onuma, Tu and Pijls further teaches that the determining of the position of the coronary lesion is based, at least in part, on calculation of a flow pattern parameter ([0340-0345] of Tolkowsky discloses that regions of stenosis (narrowing) are identified as lesions based on changes in blood velocity), the flow pattern parameter is calculated based on the geometry information extracted from the 3D reconstruction ([0341] of Tolkowsky discloses that the blood flow velocity is calculated based on the calculated geometric parameters). The proposed combination of Tolkowsky, Onuma, Tu and Pijls does not expressly disclose that the flow pattern parameter is indicative of whether flow is laminar or turbulent. 
Riley, like Tolkowsky, is directed to calculating FFR using blood flow velocity ([0099]). Riley discloses that the blood flow velocity is determined to be laminar or turbulent according to a Reynolds number ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma, Tu and Pijls to characterize the blood flow velocity as laminar or turbulent according to a Reynolds number, as taught by Riley, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to better characterize the blood flow for diagnosis ([0107] of Riley). 
As to claim 6, the proposed combination of Tolkowsky, Onuma, Tu, Pijls and Riley further teaches that the flow pattern parameter is a Reynolds number
As to claim 7, the proposed combination of Tolkowsky, Onuma, Tu, Pijls and Riley further teaches that the flow pattern parameter is calculated based on an estimate of a healthy geometry along the vessel of interest ([0340-0345] of Tolkowsky discloses that the blood velocity is calculated using geometry of a healthy reference area of the lumen). 
As to claim 8, the proposed combination of Tolkowsky, Onuma, Tu, Pijls and Riley further teaches that the estimate of the healthy geometry is an estimate of at least one of diameter or area at a segment of the vessel of interest proximate to the lesion position ([0340-0345] of Tolkowsky discloses that the geometry of a healthy reference area of the lumen includes cross sectional area or diameter).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma, Tu, and Pijls and further in view of “Computational Predictions of Pulmonary Blood Flow Gradients: Gravity versus Structure” by Burrowes et al. (hereinafter “Burrowes”).
As to claim 13, the proposed combination of Tolkowsky, Onuma, Tu and Pijls does not expressly disclose calculating a gravitational pressure gradient due to a difference in altitude along proximal and distal ends of the vessel of interest, wherein the hemodynamic results are calculated in part based on the gravitational pressure gradient.
Burrowes, like Onuma and Tolkowsky, is directed to characterizing blood-flow through blood vessels (Abstract). Burrowes discloses calculating a gravitational term applied to the pressure value by assuming an increase in pressure based on altitude change (pp. 516-518). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma, Tu, and Pijls to characterize blood flow based, in part, on a gravitational term according to altitude . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma, Tu, and Pijls and further in view of “Computer-Assisted Myocardial Blush Quantification After Percutaneous Coronary Angioplasty for Acute Myocardial Infarction: A Substudy from the TAPAS Trial” by Volgezang et al. (cited in IDS filed 20 August 2019; hereinafter “Volgezang”).
As to claim 14, the proposed combination of Tolkowsky, Onuma, Tu and Pijls does not expressly disclose that the calculating hemodynamic results involves performing a myocardial blush calculation to determine a status of a myocardium microvasculature. However, Volgezang discloses performing a myocardial blush quantification to determine a status of myocardial perfusion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma, Tu, and Pijls to perform a myocardial blush quantification to determine a status of myocardial perfusion, as taught by Volgezang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to assess patient risk.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky, Onuma, Tu and Pijls and further in view of U.S. Patent Application Publication No. 2014/0024932 to Sharma et al. (hereinafter “Sharma”).
As to claim 33, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls does not expressly disclose that the sum of pressure gradients along the vessel of interest includes calculating at least one of i) pressure gradients due to viscous effects or ii) pressure gradient due to separation effects.
Sharma, like Tolkowsky and Tu, is directed to computing hemodynamic quantities from medical imaging data (Abstract). Sharma discloses that pressure loss in a vessel is due to flow separation, bending and mixing and may be decomposed into multiple terms accordingly ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed modification of Tolkowsky, Onuma, Tu, and Pijls to calculate pressure gradients due to effects including separation, as taught by Sharma, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize hemodynamic results.
As to claim 34, the proposed combination of Tolkowsky, Onuma, Tu, Pijls and Sharma further teaches that the viscous effects and separation effects are calculated based on the extracting geometric information from the 3D reconstruction ([0034, 0041-0042] of Sharma discloses that the changes in pressure are a function of flow rate and stenosis geometry which may be calculated using a 3D reconstruction; [0413] of Tolkowsky also teaches calculating .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma, Tu, and Pijls and further in view of Riley.
As to claim 35, the proposed combination of Tolkowsky, Onuma, Tu, and Pijls further teaches that the determining of the position of the coronary lesion is based, at least in part, on calculation of a flow pattern parameter ([0340-0345] of Tolkowsky discloses that regions of stenosis (narrowing) are identified as lesions based on changes in blood velocity), the flow pattern parameter is calculated based on the geometry information extracted from the 3D reconstruction ([0341] of Tolkowsky discloses that the blood flow velocity is calculated based on the calculated geometric parameters). The proposed combination of Tolkowsky, Onuma, Tu and Pijls does not expressly disclose that the flow pattern parameter is indicative of whether flow is laminar or turbulent. 
Riley, like Tolkowsky, is directed to calculating FFR using blood flow velocity ([0099]). Riley discloses that the blood flow velocity is determined to be laminar or turbulent according to a Reynolds number ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma, Tu and Pijls to characterize the blood flow velocity as laminar or turbulent according to a Reynolds number, as taught by Riley, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky in view of Onuma, Tu and Pijls and further in view of U.S. Patent No. 8,548,778 to Hart et al. (hereinafter “Hart”). 
As to claim 36, Tolkowsky discloses that aortic pressure is calculated using a guiding catheter ([0342]). The proposed combination of Tolkowsky, Onuma, Tu and Pijls does not expressly disclose that the patient specific data comprises at least one of i) aortic pressure derived from the measured end-diastolic and end- systolic pressures using a guiding catheter or ii) aorta pressure measurement at a brachial artery using a pressure cuff. However, Hart discloses that it was well known in the medical imaging arts to obtain patient-specific anatomical data including measuring aortic pressure based on brachial artery pressure using a pressure cuff (col. 4, lines 15-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Tolkowsky, Onuma, Tu and Pijls to measure aorta pressure at the brachial artery using a pressure cuff, as taught by Hart, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize hemodynamic results.

Allowable Subject Matter
Claims 1 and 18-22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663